Citation Nr: 1037034	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss prior to December 11, 2007.

2.  Entitlement to a disability rating higher than 10 percent for 
bilateral hearing loss from December 11, 2007, to September 25, 
2009.

3.  Entitlement to a disability rating higher than 20 percent for 
bilateral hearing loss from September 25, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The Veteran had active service from August 1952 to June 1956.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which denied service connection for bilateral hearing 
loss.  During the pendency of the appeal, in August 2005, the RO 
granted service connection for bilateral hearing loss and 
assigned an initial noncompensable disability rating effective 
March 8, 2004, the date of the claim for service connection.  The 
Veteran expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In February 2008, the RO increased the disability rating for the 
Veteran's bilateral hearing loss to 10 percent, effective 
December 11, 2007, the date of a VA audiological examination 
demonstrating an increase in disability.  In addition, a December 
2009 rating decision has now increased the rating for the 
Veteran's hearing loss to 20 percent, effective from September 
25, 2009, the date of an even more recent examination that 
demonstrated increased disability.  The Veteran has continued his 
appeal for a still higher rating and presumably continues to 
challenge the effective dates assigned for his "staged" ratings.  
See Fenderson, 12 Vet. App. at 125-26; AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the issues on appeal are now whether 
the Veteran was entitled to an initial compensable disability 
rating prior to December 11, 2007, a rating higher than 10 
percent from December 11, 2007, and a rating higher than 20 
percent from September 25, 2009.  

This matter was remanded in August 2009 for further development.  

The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to December 11, 2007, bilateral hearing 
loss was manifested by pure tone threshold averages and speech 
recognition scores that correspond to not worse than level "I" 
hearing in the right ear and level "IV" in the left ear.

2.  For the period between December 11, 2007, and September 25, 
2009, bilateral hearing loss was manifested by pure tone 
threshold averages and speech recognition scores that correspond 
to not worse than level "VI" in the right ear and level "III" 
in the left ear.

3.  Since September 25, 2009, bilateral hearing loss has been 
manifested by pure tone threshold averages and speech recognition 
scores that correspond to not worse than level "IV" in the 
right ear and level "VI" in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to December 11, 2007, the criteria for an initial 
compensable rating for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.  From December 11, 2007, to September 25, 2009, the criteria 
for a rating in excess of 10 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.321, 4.85, 4.86, Diagnostic Code 6100 (2009).  

3.  Since September 25, 2009, the criteria for a rating in excess 
of 20 percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This claim arises from the Veteran's disagreement with the 
initial evaluation following the RO's grant of service 
connection.  It has been held that once service connection has 
been granted, the claim is substantiated, additional notice is 
not required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims folder, as are 
post-service VA medical examination reports and treatment 
records.  The Board also finds that the December 2007, September 
2009, and February 2010 VA examiners' comments with respect to 
the Veteran having to have people repeat themselves, and having 
difficulty hearing people on the telephone, in groups, and in 
noisy environments addresses the effects that the Veteran's 
hearing loss has on occupational functioning and daily activities 
pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The 
Board therefore finds that VA has satisfied its duty to notify 
and the duty to assist.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
his claim.






Entitlement to Initial Higher Ratings for Bilateral Hearing Loss

Entitlement to service connection for bilateral hearing loss was 
granted in the August 2005 rating decision and assigned a 
noncompensable rating, effective from March 2004.  Thereafter, 
based on subsequent audiological findings obtained on December 
11, 2007, and September 25, 2009, the rating for this disability 
was increased to 10 percent, effective from December 11, 2007, 
and to 20 percent, effective from September 25, 2009.  

Where, as here, entitlement to compensation has been established, 
but a higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the Veteran's original claim, must be considered and a 
determination must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, separate 
ratings should be considered for separate periods of time, known 
as staged ratings).  The medical evidence for the entire period 
must be considered.

As recently interpreted by the February 2010 VA examiner, 
audiological graph results obtained in October 2002 revealed 
hearing thresholds at 500, 1000, 2000, 3000, and 4000 Hertz of 
30, 25, 50, 80, and 75 decibels, respectively, on the right, and 
of 40, 35, 70, 80, and 75 decibels, respectively, on the left.  
These results correspond to pure tone threshold averages of 65 on 
the left ear and 57.50 on the right.  See 38 C.F.R. § 4.85(d) 
(2009).  Audiometric graph results obtained in December 2004 
revealed hearing thresholds at 500, 1000, 2000, 3000, and 4000 
Hertz of 40,40, 60, not rated, and 70 decibels, respectively, on 
the right, and of 50, 45, 70, not rated, and 80 decibels, 
respectively, on the left.  While there was no rating at 3000 
Hertz, dividing the available thresholds at 1000-4000 Hertz by 
three reveals pure tone threshold averages of 65 on the left, and 
56.67 on the right.  

Audiometric results from January 2005 revealed hearing thresholds 
at 500, 1000, 2000, 3000, and 4000 Hertz of 35, 35, 55, 75, and 
70 decibels, respectively, on the right and of 40, 45, 65, 80, 
and 80 decibels, respectively, on the left.  These results 
correspond to pure tone threshold averages of 67.50 on the left 
and 58.75 on the right.  

On the authorized audiological evaluation in August 2005, pure 
tone thresholds, in decibels, were 35, 35, 60, 65, and 60 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, on the right, and 
55, 45, 70, 75, and 75 at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 76 in 
the left ear.  Pure tone threshold averages were 55 decibels on 
the right and 66.25 for the left.  The diagnosis was mild to 
moderately severe sensorineural hearing loss on the right and 
moderately severe to severe sensorineural hearing loss on the 
left.  

On the authorized audiological evaluation on December 11, 2007, 
pure tone thresholds, in decibels, were 40, 35, 65, 70, and 75 at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, on the 
right, and 45, 50, 70, 75, and 75 at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, on the left.  Speech audiometry 
revealed speech recognition ability of 64 percent in the right 
ear and of 84 in the left ear.  Pure tone threshold averages were 
61.25 decibels on the right and 67.50 for the left, and the 
Veteran complained about understanding conversation with 
background noise and on the telephone.  The diagnosis was 
bilateral moderate to severe sensorineural hearing loss.  

On the authorized audiological evaluation on September 25, 2009, 
pure tone thresholds, in decibels, were 40, 35, 65, 70, and 75 at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, on the 
right, and 55, 50, 75, 75, and 75 at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, on the left.  Speech audiometry 
revealed speech recognition ability of 76 percent in the right 
ear and of 72 in the left ear.  Pure tone threshold averages were 
61.25 decibels on the right and 68.75 for the left, and the 
Veteran complained about missing parts of conversation even when 
wearing hearing aids, and having difficulty hearing on the 
telephone, in a group, and in noisy environments.  The diagnosis 
was moderate to moderately severe sensorineural hearing loss in 
the left ear and mild to moderately severe sensorineural hearing 
loss in the right ear.  

On the authorized audiological evaluation in February 2010, pure 
tone thresholds, in decibels, were 40, 35, 70, 70, and 70 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, on the right, and 
55, 50, 70, 75, and 80 at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 76 in 
the left ear.  Pure tone threshold averages were 61.25 decibels 
on the right and 68.75 for the left, and the Veteran again 
complained about understanding conversation with background noise 
and on the telephone.  The diagnosis was moderate to severe 
hearing loss in the left ear and mild to severe hearing loss in 
the right ear.  

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
determination of whether an increased evaluation is warranted is 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information and 
lay and medical evidence that is of record.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Board 
shall give the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment of 
auditory acuity as measured by pure tone threshold averages, 
within the range of 1000 to 4000 Hertz and speech discrimination 
using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum of 
the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The pure tone threshold averages and the Maryland CNC 
test scores are given numeric designations which are then used to 
determine the current level of disability based upon a pre-
designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 
(2009).  Under these criteria, the assignment of a disability 
rating is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 
(2009).  One of the provisions provides that an individual who 
manifests pure tone thresholds of 55 decibels or more in each of 
the specified frequencies (1000, 2000, 3000 and 4000 Hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher numerical. 38 C.F.R. § 4.86(a) 
(2009).  The other provision provides that, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz, the higher Roman numeral designation under 
Table VI or Table VIa will be established, and the numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2009).

Turning first to the period prior to December 11, 2007, the Board 
has the benefit of private pure tone thresholds from examinations 
conducted in 2002, 2004, and 2005; however, these examinations 
did not include the Maryland CNC test, and these results may 
therefore not be used to determine the level of the Veteran's 
hearing loss disability.  However, the Board's examination of the 
pure tone threshold averages from these examinations reveals that 
they are remarkably consistent with those obtained at the August 
2005 VA audiological evaluation, which reflects right and left 
ear pure tone threshold averages of 55 and 66.25 decibels, 
respectively, with speech recognition of 96 percent on the right 
and 76 percent on the left.  This corresponds to a numeric 
designation of "I" in the right ear and "IV" in the left.  Table 
VI in 38 C.F.R. § 4.85 (2009).  These combined numeric 
designations then result in a noncompensable rating under Table 
VII.  38 C.F.R. § 4.85, Table VII (2009).  There is no 
certification in this case of language difficulties or 
inconsistent speech audiometry scores so as to allow 
consideration of the numeric designations contained in Table VIa 
with respect to the results of any examination (see 38 C.F.R. § 
4.85(c) (2009)).

Turning next to the period from December 11, 2007, to September 
25, 2009, the only results for this period are from the December 
11, 2007, audiological examination that reflects right and left 
ear pure tone threshold averages of 61.25 and 67.50 decibels, 
respectively, with speech recognition of 64 percent on the right 
and 84 percent on the left.  This corresponds to a numeric 
designation of "VI" in the right ear and "III" in the left.  
Table VI in 38 C.F.R. § 4.85 (2009).  These combined numeric 
designations then result in a 10 percent rating under Table VII.  
38 C.F.R. § 4.85, Table VII (2009).  

Lastly, with respect to the period since September 25, 2009, the 
only results for this period are from September 25, 2009, and 
February 2010 examinations, which show average pure tone 
thresholds of 61.25 on the right and 68.75 on the left, and 
speech recognition scores of 76 on the right and a lower score of 
72 at the September 2009 examination on the left.  This 
corresponds to a numeric designation of "IV" in the right ear and 
"VI" in the left.  Table VI in 38 C.F.R. § 4.85 (2009).  These 
combined numeric designations then result in a 20 percent rating 
under Table VII.  38 C.F.R. § 4.85, Table VII (2009).  

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for the Veteran's 
hearing loss prior to December 11, 2007, an evaluation in excess 
of 10 percent from December 11, 2007, to September 25, 2009, or 
an evaluation in excess of 20 percent from September 25, 2009.  
In so holding, the Board has considered the Veteran's 
descriptions of his hearing loss disability, but finds that the 
most probative evidence concerning the level of severity of this 
disorder consists of the audiometric testing results of record.  
See Lendenmann, 3 Vet. App. at 349.  Moreover, while the evidence 
of record indicates that the Veteran uses hearing aids, the 
schedular rating makes proper allowance for his improvement in 
hearing.  38 C.F.R. § 4.85(a) (2009).  There is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims (Court) 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
bilateral hearing loss reportedly make it difficult to understand 
conversational speech, and also hearing on the telephone, in 
groups, and in noisy conditions.  Such impairment is contemplated 
by the applicable rating criteria.  The rating criteria 
reasonably describe the Veteran's disability.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.









ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to December 11, 2007, is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss for the period from December 11, 2007, to September 
25, 2009, is denied.

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss from September 25, 2009, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


